Case: 10-60088 Document: 00511327883 Page: 1 Date Filed: 12/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 21, 2010
                                     No. 10-60088
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOHN-DANIEL MARTIN, III, also known as John Daniel Martin, III,

                                                   Petitioner-Appellant

v.

BRUCE PEARSON; BUREAU OF PRISONS,

                                                   Respondents-Appellees


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 5:09-CV-141


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       John-Daniel Martin, III, federal prisoner # 23201-034, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s dismissal
without prejudice of his 28 U.S.C. § 2241 petition. The district court dismissed
his action because he failed to comply with the court’s orders to pay the filing fee
through the use of legal tender. See F ED. R. C IV. P. 41(b).
       Martin has shown that he is a pauper for purposes of this appeal. See
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). We dispense, however, with

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60088 Document: 00511327883 Page: 2 Date Filed: 12/21/2010

                                 No. 10-60088

further briefing and, for the reasons stated below, affirm the district court’s
judgment.
      A district court may sua sponte dismiss an action for failure to prosecute
or to comply with any court order. Rule 41(b); McCullough v. Lynaugh, 835 F.2d
1126, 1127 (5th Cir. 1988). Here, the record shows that Martin did not comply
with the court’s orders to pay the filing fee through the use of legal tender.
Before this court, Martin provides no explanation of his failure to comply with
the court’s orders. He does, however, contend that he should have been allowed
to proceed IFP because he was granted IFP status three months earlier in
another habeas case. In light of the higher balance in his prison account at the
time the instant petition was filed, Martin is unable to establish that the
payment of the filing fee in the district court would cause undue hardship or a
deprivation of life’s necessities. See Adkins v. E.I. Du Pont de Nemours & Co.,
335 U.S. 331, 339-40 (1948) (nonprisoner action).
      Because Martin failed to comply with orders issued by the district court,
the without-prejudice dismissal of his habeas petition was not an abuse of
discretion. See McNeal v. Papasan, 842 F.2d 787, 789-90 (5th Cir. 1988).
Accordingly, the judgment of the district court is AFFIRMED.




                                       2